Brown, J.
(concurring). Again, we see a situation that comes dangerously close to impermissible conduct on the part of the police. See and compare Commonwealth v. DePeiza, 66 Mass. App. Ct. 398, further appellate review granted, 447 Mass. 1105 (2006). However, I am constrained to concur based on the reasoning of Commonwealth v. Pagan, 63 Mass. App. Ct. 780, 781-783 (2005). Of course, an officer can respond to a hand movement toward a waistband, but I am still amazed how a peculiar gait automatically triggers a stop and an inquiry. 1

It is equally curious and worthy of particular note that here the defendant had a rifle (apparently tucked in his waistband) and in DePeiza, supra, the so-called straight leg gait (allegedly well known by police officers) revealed a handgun. Thus, I am ineluctably led to this conclusion — any walk fits all. In other words, it is the walk, not the type of weapon, that jump starts the stop. Could this be a ploy?